DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2019 has been entered.
 
Response to Amendment
This action is in reply to the request for continued examination filed November 27, 2019.
The amendment to the specification filed on November 27, 2019 is entered.
Claims 1-10 are currently pending and have been examined.
Claims 2 and 5-10 are withdrawn
Claim 1 is amended.






Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statements filed by the Applicant on March 09, 2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the turbo compressor has a direct drive configuration in which a rotating shaft of an impeller is directly joined to a motor;” in lines 7-8; however, it is unclear as to what is intended by the claim, since the specification as originally filed, provides that the rotating shaft is of multiple impellers (see paragraph [0025]).  For the purpose of this examination, the limitation will be interpreted as “the turbo compressor has a direct drive configuration in which a rotating shaft of at least one impeller is directly joined to a motor.   
Claim 1 recites the limitation “a lubrication system is omitted.”  However, it is unclear as to what is intended by “a lubrication system is omitted” since Claims 3-4, of which depends from Claim 1, claim “a cooling and lubricating medium.”  How can the 
Claims 3-4 are rejected as depending from the rejected Claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth et al. (U.S. Patent No. 6,176,092) hereinafter “Butterworth” in view of Spatz et al. (WO 2010/077898A2) hereinafter “Spatz”.

Regarding Claim 1, Butterworth discloses:
A turbo chiller (10, see Fig 1A, 1B) comprising: 
a closed refrigeration cycle (see Fig 1) that includes a turbo 
compressor (12), a condenser (14), a decompression device (28; metering device, see Fig 1), and an evaporator (16) connected in sequence via piping (20, 26, 30, 36) and is filled with a single refrigerant (see Abstract);
the turbo compressor (12, see Fig 2) has a direct drive configuration in which a rotating shaft (48) of an impeller (44) is directly joined to a motor (40, see Fig 2: including rotor 46); 
the rotating shaft (48) is supported by a magnetic bearing (50, see Claim 20), and 
a lubrication system is omitted (see Fig 1, Column 4 lines 56-60 and Column 5 lines 14-25).
Butterworth teaches the invention as described above, but fails to explicitly teach,  wherein the single refrigerant is a low-pressure refrigerant R1233zd(E) refrigerant with low global warming potential and low ozone depletion potential.  
 and as a result avoids the introduction of adverse influences upon the cooling or heating properties of the system and improves energy efficiency of larger displacement compressors (see paragraphs [12] and [14] of Spatz).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Butterworth, with Spatz, to employ a single refrigerant, wherein the single refrigerant is a low-pressure refrigerant R1233zd(E) refrigerant with low global warming potential and low ozone depletion potential, for the purpose of avoiding the introduction of adverse influences upon the cooling or heating properties of the system and improving energy efficiency of larger displacement compressors used in the system.
 
Regarding Claim 3, Butterworth, in view of Spatz, meets the limitation of Claim 1.  Further, Butterworth teaches, wherein a liquid refrigerant from the refrigeration 
cycle (see Fig 3) can be circulated as a cooling and lubricating medium for at least one of a bearing housing of the bearing (50, see Column 8 lines 38-49) and an air gap of the motor (40, see Column 9 lines 15-48; and Column 12 lines 12-32, by way of the relationship with the motor, the air gap between the motor and rotor is also cooled when the motor is cooled).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Butterworth in view of Spatz, and further in view of Schreiber (WO 2013/119483A1) hereinafter “Schreiber”.
Regarding Claim 4, Butterworth in view of Spatz, as applied to Claim 1, does not explicitly disclose, wherein a low-pressure gas refrigerant from the refrigeration cycle can be circulated as a cooling and lubricating medium for an air gap of the motor.
In the same field of endeavors of turbo chillers, Schreiber, teaches that it is known in the art (see paragraphs [0003] and [0017]; Fig 2 of Schreiber) to employ a low-pressure gas refrigerant from the refrigeration cycle (100) as a cooling and lubricating medium for an air gap (172) of the motor (152, see Fig 2: including stator 162 and rotor 16) so that there is no need to include system means  for separating lubrication from the refrigerant (see paragraph [0021] of Schreiber).  
Based on the teachings of Schreiber, it is known in the field of endeavor of turbo chillers to allow a low-pressure gas refrigerant from the refrigeration cycle to be circulated as a cooling and lubricating medium for an air gap of the motor.  Therefore, it would have been obviously to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Butterworth, as modified by Spatz, to incorporate the teachings of Schreiber by employing a low-pressure gas refrigerant from 

Response to Arguments
Applicant's arguments filed September 27, 2019 with respect to the previous rejection of Claims 1, 3 and 4, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed September 27, 2019 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763